UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GENERAL ELECTRIC CAPITAL                
CORPORATION, as servicing agent for
DANKA MASTER TRUST 1997-A,
                  Plaintiff-Appellee,
                 v.                              No. 01-1745
MARKETING RESEARCH &
MANAGEMENT, INCORPORATED, a
North Carolina Corporation,
               Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                          (CA-00-983-1)

                      Argued: February 27, 2002

                      Decided: March 22, 2002

      Before NIEMEYER and LUTTIG, Circuit Judges, and
      Henry M. HERLONG, Jr., United States District Judge
     for the District of South Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Kathryn Patirica Fagan, Carrboro, North Carolina, for
Appellant. Byron L. Saintsing, SMITH, DEBNAM, NARRON,
2         GENERAL ELECTRIC CAPITAL v. MARKETING RESEARCH
WYCHE, STORY & MYERS, L.L.P., Raleigh, North Carolina, for
Appellee. ON BRIEF: Connie E. Carrigan, SMITH, DEBNAM,
NARRON, WYCHE, STORY & MYERS, L.L.P., Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   General Electric Capital Corporation ("GE Capital") commenced
this action to collect from Marketing Research & Management, Inc.
("Marketing Research") an indebtedness on equipment leases in the
amount of approximately $144,000. Marketing Research leased
Kodak-brand copying equipment from Danka Office Imaging Com-
pany through two leases, one executed in December 1997 and the
other in January 1998. After making payments on these leases for
more than two years, Marketing Research went into default on both
leases, prompting the commencement of this action. GE Capital
brought this action as servicing agent for Danka Master Trust 1997-
A, which in turn was the assignee of the leases from Danka Office
Imaging.

   Marketing Research did not dispute that it defaulted on the leases.
But it defended its defaults by contending that the equipment "failed
to function on a daily basis causing incredible delays and making the
performance of the contracts for its clients and customers virtually
impossible" and that Danka Office Imaging misrepresented the equip-
ment’s capabilities. Marketing Research alleged that as a result, it lost
revenues in excess of $300,000. It also filed a counterclaim to recover
the $300,000 that it allegedly lost.

  On GE Capital’s motion for summary judgment and motion to dis-
miss the counterclaim, the district court entered summary judgment
         GENERAL ELECTRIC CAPITAL v. MARKETING RESEARCH              3
in favor of GE Capital and against Marketing Research in the amount
of $144,026 and dismissed Marketing Research’s counterclaim.

   On appeal, Marketing Research contends that the district court
erred because it granted summary judgment without allowing Market-
ing Research discovery on its claims relating to the faulty perfor-
mance of the equipment. In particular, it asserts that it had hoped
through discovery to develop evidence that GE Capital was in such
a close relationship with Danka Office Imaging and Danka Trust that
GE Capital should be responsible for the equipment’s malfunctioning.
The district court concluded, however, that the information that Mar-
keting Research hoped to develop would be irrelevant to this action
because the leases at issue provided for unconditional payment.

   In signing the leases, Marketing Research agreed that it was "un-
conditionally obligated to pay all rent payments due under this agree-
ment . . . no matter what happens, even if the equipment or software
is damaged or destroyed, if it is defective or if you have temporary
or permanent loss of its use." Marketing Research agreed further:

    The equipment is being leased to you in as-is condition.
    You agree that we do not manufacture the equipment or
    software, that we do not represent the manufacturer or ven-
    dor . . . . We have not made and do not make any warranties
    or representations of any kind . . . . You should contact the
    manufacturer or vendor of the Equipment and the owner of
    the software for a description of your warranty rights . . . .
    You agree to settle any dispute you may have regarding per-
    formance of the Equipment with the manufacturer or vendor
    of the Equipment.

Finally, Marketing Research recognized in the leases that the leases
would be assigned and that "the new owner will not be subject to any
claims, defenses or set-offs that [Marketing Research] may have
against [Danka Office Imaging]." Thus, even if Marketing Research
were to have claims against others for defective equipment, it agreed
not to raise those claims as defenses to GE Capital’s effort to recover
defaulted lease payments.

  Having considered all of the arguments raised by Marketing
Research and carefully reviewed the record made before the district
4        GENERAL ELECTRIC CAPITAL v. MARKETING RESEARCH
court, we affirm the judgment of the district court for the reasons
given more fully by that court. Gen. Elec. Capital Corp. v. Mktg.
Research & Mgmt., Inc., Civil No. 1:00CV00983, 2001 WL 604195
(M.D.N.C. May 16, 2001).

                                                       AFFIRMED